In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for supplementary uninsured motorist benefits, Valerie Barlow appeals from an order of the Supreme Court, Queens County (Hart, J.), dated November 6, 2003, which, inter alia, granted the petition.
Ordered that the order is affirmed, with costs.
The appellant, a passenger in a rented car driven by her husband, was injured when he crossed over into oncoming traffic and collided with a tractor-trailer. It is undisputed that to obtain supplementary uninsured motorist coverage the appellant was required to prove culpable conduct on the part of her deceased insured spouse (see Insurance Law § 3420 [g]). The Supreme Court properly concluded that the appellant’s supplementary uninsured motorist claim was precluded by the spousal exemption set forth in Insurance Law § 3420 (g) (cf. Matter of General Acc. Ins. Co. v Elbaum, 236 AD2d 472, 473 [1997]; Phillips v General Acc. Ins. Co., 230 AD2d 897 [1996]). Thus, the petition to stay arbitration was properly granted. Goldstein, J.E, Luciano, Crane and Spolzino, JJ., concur.